UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St. Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of August 14, 2012, the Company had 68,752,278 outstanding shares of common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4.Controls and Procedures 19 PART II - OTHER INFORMATION Item 1.Legal Proceedings 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 21 Item 4.Mine Safety Disclosures 21 Item 5.Other Information 21 Item 6.Exhibits 21 SIGNATURES 22 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH JUNE 30, 2012 3 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30,2012 December 31,2011 (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Deferred tax asset, current portion Prepaid assets Total current assets Property, plant, equipment, mine development, land and construction in progress, net Mining deposits Deferred tax asset, non-current portion Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party - Due to related parties, net of due from Total current liabilities Notes payable, non-current portion Total liabilities Iron Ore Properties financial instrument, net Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 68,752,278 and 66,713,435 shares Additional paid-in capital Technical data paid with common stock - Accumulated deficit during exploration stage (25,152,142 ) ) Accumulated other comprehensive loss (195,951 ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended June30, 2012 Three Months Ended June30, 2011 Six Months Ended June30, 2012 Six Months Ended June30, 2011 From Inception (May 12, 2006) Through June 30, 2012 Mining revenues $ - $ - $ - $ - $ Cost of revenue - Gross margin - ) Exploration expenses Operating, general and administrative expenses Net operating loss ) Non-operating (income)expense: Interest income ) Interest expense Loss on debt due to extinguishment and conversion - Loss on disposal or sale of assets - - - Gain on dissolution of joint venture - ) Other income - ) - ) ) Total non-operating(income) loss ) ) Loss before income taxes ) Income tax benefit - ) Loss from continuing operations ) Discontinued operations: Gain from discontinued operations, net of tax - - Net income (loss) Add: Net (income) loss attributable to non-controlling interest ) ) ) Net income (loss) attributable to Tara Minerals’ shareholders ) ) ) Other comprehensive income (loss): Foreign currency translation ) ) Total comprehensive income (loss) $ $ ) $ $ ) $ ) Net income (loss) per share, basic $ $ ) $ $ ) Weighted average number of shares, basic Net income (loss) per share, diluted $ $ ) $ $ ) Weighted average number of shares, diluted See Accompanying Notes to these Condensed Consolidated Financial Statements. 5 TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2012 For the Six Months Ended June 30, 2011 From Inception (May 12, 2006) Through June 30, 2012 Cash flows from operating activities: Net income (loss) attributable to Tara Minerals’ shareholders $ $ ) $ ) Adjustments to reconcile net loss to net cash: Depreciation and amortization Allowance for doubtful accounts ) Stock based compensation and stock bonuses Common stock issued for services and other expenses - Cancellation of shares for settlement - - (750,000 ) Non-controlling interest in net income (loss) of consolidated subsidiaries ) Non-controlling interest - stock issued to third parties of subsidiaries - - Accretion of beneficial conversion feature and debt discount - - Exploration expenses paid with parent and subsidiary commonstock Loss on debt due to extinguishment and conversion - - Accrued interest converted to common stock - - Deferred tax asset, net - - (6,516,000 ) Gain from discontinued operations, net of tax (3,618,402 ) - (3,618,402 ) Gain on dissolution of joint venture - - (100,000 ) Other Changes in operating assets and liabilities: Other receivables, net (100,129 ) ) (1,339,465 ) Prepaid expenses ) (101,269 ) Other assets (265 ) (93,018 ) Accounts payable and accrued expenses (452,786 ) ) Net cash used in operating activities (2,347,591 ) ) (12,092,532 ) Cash flows from investing activities: Acquisition of property, plant, equipment, land and construction in progress (147,831 ) - (2,793,014 ) Purchase of mining concession - ) (860,231 ) Mining deposits ) (208,358 ) Proceeds from the sale or disposal of assets - Proceeds from the sale of American Copper Mining - Cash investment in American Copper Mining in 2012 (224,521 ) - (224,521 ) Other - - (1,721 ) Net cash provided by (used in) investing activities ) 3,441,283 Cash flows from financing activities: Cash from the sale of common stock Proceeds from notes payable, related party - - Proceeds from notes payable - - Payments towards notes payable (245,946 ) ) (1,561,448 ) Payments towards notes payable, related party (100,000 ) (100,000 ) Payment towards equipment financing - - (201,438 ) Change in due to/from related parties, net (1,107,300 ) ) Payments from joint venture partners - - Non-controlling interest – cash from the sale of common stock of subsidiaries - Iron Ore Propertiesfinancial instrument Net cash (used in) provided by financing activities (1,046,246 ) Effect of exchange rate changes on cash ) (195,951 ) Net increase (decrease) Cash, beginning of period - Cash, end of period $ $ $ 6 Table of Contents Supplemental Information: Interest paid $
